Citation Nr: 1008945	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-25 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for pes planus.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative changes prior to October 
2009.

3.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with degenerative changes since October 2009.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, and a December 2009 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  Jurisdiction is currently with 
the RO in Jackson, Mississippi.  

A hearing was held before the undersigned Veterans Law Judge 
in April 2009 and a transcript of this hearing is of record.

In July 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain additional medical records and afford the Veteran new 
examinations.  The action specified in the July 2009 Remand 
completed, the matter has been properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  Prior to October 2009, moderate flatfoot with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet was not shown.

2.  Since October 2009, flatfoot with inward bowing of the 
tendo Achillis and pain on use of the feet has been shown, 
but severe bilateral flatfoot, marked deformity, pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities have not been shown.   

3.  Prior to October 2009, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months were not shown.  

4.  Since October 2009, forward flexion of the thoracolumbar 
spine of 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months have not been shown.  

5.  The Veteran has radiculopathy of the left lower 
extremity, which is manifested by mild incomplete paralysis 
which is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pes planus 
prior to October 2009 have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 
5276 (2009).

2.  The criteria for a 10 percent rating, but no more, for 
pes planus from October 2009 have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, DC 5276 (2009).

3.  The criteria for a rating in excess of 10 percent for 
lumbar strain with degenerative changes prior to October 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, DCs 5237-5243 (2009).

4.  The criteria for a rating in excess of 20 percent for 
lumbar strain with degenerative changes since October 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, DCs 5237-5243 (2009).

5.  The criteria for a separate 10 percent rating for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, DCs 
8520, 8720 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126.  Hart 
appears to extend Fenderson to all increased rating claims.

Pes Planus

In a December 1997 rating decision, the Veteran was granted 
entitlement to service connection for bilateral pes planus, 
effective August 1997, and assigned an initial non-
compensable (0 percent) rating.  In May 2006, he filed a 
claim for an increase, arguing that his condition had 
worsened.  In order to warrant a higher rating under DC 5276, 
the evidence must show:

*	moderate flatfoot with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, 
whether bilateral or unilateral (10 percent); 
*	severe bilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities (30 percent); or 
*	pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by orthopedic 
shoes or appliances (50 percent).

VA treatment records from January 2006 through October 2009 
document repeated complaints of bilateral foot pain that 
worsened with walking and weight bearing.  VA provided the 
Veteran with custom made orthotics.  

The Veteran also submitted private medical records 
documenting treatment for a number of complaints related to 
the feet and lower extremities, including flat feet, heel 
spur syndrome, Achilles tendonitis, plantar fasciitis, 
hammertoes, and adventitious bursitis.  Symptoms noted 
included pain, some difficulty ambulating, decreased 
inversion bilaterally, and swelling.  Unfortunately, it is 
unclear from the evidence which disorders were causing which 
symptoms.  

The Veteran was also afforded a number of VA examinations, 
beginning in September 2006.  At the September 2006 
examination, he complained of constant bilateral foot pain 
which was only partially relieved by pain medication.  On 
examination, he had pes planus bilaterally which was 
described as "100% full."  However, his feet were otherwise 
normal.  

The ankle and distal feet were nontender on manipulation, 
although there was some tenderness to palpation of the 
plantar surfaces bilaterally, and the Veteran showed no 
evidence of abnormal weightbearing.  He reported that he did 
not use any canes, crutches, corrective shoes, or other 
assistive devices.  He had no hammertoes, clawfoot, edema, 
abnormal callosities, or abnormal skin or vascular changes.  
There was no evidence of painful motion, and his gait was 
normal.  A neurologic examination was normal, as was the 
alignment of the Achilles tendons.  

The Veteran was diagnosed with pes planus with plantar 
fasciitis, which the examiner concluded would cause only very 
mild limitation of prolonged standing and walking.  While he 
reported subjective complaints of pain, weight-bearing and 
alignment of the Achilles tendon were normal, and the ankle 
and feet were nontender on manipulations.  As such, this 
evidence does not support a compensable rating.  

The Veteran was afforded a second VA examination in October 
2007.  At that time, he denied unsteadiness or a history of 
falls, as well as the use of braces or other aides to 
ambulation.  He reported that he was able to do his job 
despite his foot problems and able to perform daily 
activities.  His gait was normal, and he did not have 
objective evidence of painful motion, edema, instability, 
weakness, tenderness, callosities, breakdown, unusual shoe 
wear, skin or vascular changes, or change to the weight 
bearing alignment of the Achilles tendon.  

X-rays showed evidence of bilateral pes planus, and the 
Veteran was diagnosed with mild pes planus.  The examiner 
noted that the Veteran's subjective complaints were not 
supported by objective physical findings and he expressed the 
opinion that the Veteran was exaggerating his symptomatology 
and pain behavior.  Nonetheless, because weight-bearing 
alignment and the Achilles tendon were normal, the evidence 
does not support a compensable rating.

The Veteran was afforded another VA examination in October 
2009.  At that time, he complained of constant bilateral foot 
pain that was initiated by standing or walking, which 
prevented him from standing more than ten or fifteen minutes 
at a time.  He reported using braces on a daily basis, 
although he was not wearing them at the examination.  He 
estimated that he had missed over thirty days of work over 
the last year; however, he was independent with his 
activities of daily living and did not use any assistive 
devices.  

On examination, the Veteran's gait was normal.  Bilateral 
flat feet with five degrees of valgus alignment of the 
Achilles tendon was noted. There was no objective evidence of 
pain on manipulation, pain on motion, or tenderness to 
palpation.  There was no evidence of edema, instability, or 
abnormal weight bearing.  Motor and sensory finding in the 
lower extremities were normal.  X-rays showed evidence of pes 
planus.  

Given the objective evidence of a change to the alignment of 
the Achilles tendon, as well as the Veteran's ongoing 
subjective complaints of foot pain, the Board finds that the 
evidence supports a 10 percent rating as of October 2009.  

Next, the Board will consider whether the Veteran is entitled 
to a rating in excess of 10 percent since October 2009.  
Turning again to the October 2009 VA examination, the 
examiner specifically found that there was no marked 
deformity, no pain on manipulation, no pain on motion, no 
tenderness to palpation, and no edema, instability, 
callosities, or abnormal weight bearing.  As such, the Board 
finds that the criteria for a 30 percent rating for pes 
planus have not been met.  

Finally, the Board has considered whether a higher rating 
could be awarded for any period on appeal under another 
diagnostic code.  However, there is no evidence that the 
Veteran had weak foot, claw foot, Morton's disease, hallux 
valgus, hallux rigidus, hammer toe, malunion or non-union of 
the tarsal or metatarsal bones, or a foot injury.  Therefore, 
a rating under DCs 5277-5284 is not for application.  

In conclusion, the Board finds that from May 2006 to October 
2009, a compensable rating for pes planus is not warranted.  
After October 2009, a 10 percent rating is granted.  

Lumbar Strain with Degenerative Changes

In addition to the laws and regulations outlined above, the 
Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Veteran is seeking a higher rating for lumbar strain with 
degenerative changes.  Service connection was granted for 
this disability in December 1997 and he was assigned an 
initial 10 percent rating under DC 5242, effective August 
1997.  In a December 2009 rating decision, his rating was 
increased to 20 percent, effective October 2009.  Although an 
increased rating was granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In order to warrant a higher rating prior to October 2009, 
the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent);
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003); 
or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (20 percent under 
DC 5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 20 
percent rating prior to October 2009.  First, the Board finds 
that there is no basis for a higher rating based on forward 
flexion of the thoracolumbar spine.  In September 2006 VA 
examination, forward flexion of the lumbar spine was from 0 
to 80 degrees (0-90 degrees is anatomically normal).  After 
repetitive motion, forward flexion was reduced to 0 to 66 
degrees, but was still not limited to support a higher 
rating.  

In October 2007, the Veteran was afforded another VA 
examination.  While he displayed extremely limited range of 
motion on examination, the examiner stated that the Veteran 
had 5/5 positive Waddell signs on his back examination, 
indicating "extreme exaggeration of symptomatology and pain 
behavior."  

The examiner noted that the Veteran's subjective complaints 
were not supported by the objective evidence of record and 
concluded that he was unable to determine what the Veteran's 
actual physical abilities are under these circumstances.  
Accordingly, the Board finds that this VA examination does 
not accurately reflect the severity of the Veteran's 
disability and has no probative value in determining the 
level of his lumbar spine disability.  

Next, the findings of the September 2006 VA examination do 
not support a rating based on a combined range of motion.  
Specifically, even at its most limiting, range of motion was 
reported as reduced to forward flexion to 66 degrees and 
extension to 18 degrees with objective pain observed.  There 
was no reported reduction in lateral flexion or rotation.  
Therefore, under Note (2), the ranges of motion are added 
together as follows:

66 (forward flexion) + 18 (extension) + 
16 (left lateral flexion) + 18 (right 
lateral flexion) + 24 (right rotation) + 
24 (left rotation) = a total of 166 
degrees

The combined range of motion totaling 166 degrees is well 
above the level which would support a 20 percent rating, even 
considering limitation of motion with repetitive use.  

Further, outpatient treatment records were reviewed by 
provided no specific reported ranges of motion sufficient to 
warrant a higher rating based on limitation of forward 
flexion or on combined range of motion.  

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  In the September 2006 VA examination, no muscle 
spasms were noted, although the Veteran's posture was 
described as slightly stooped, his movements were somewhat 
guarded and his gait was restrained, but he had no 
coordination problems.  However, the evidence as a whole does 
not reveal severe guarding to more nearly approximating the 
next-higher evaluation.  

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating requiring hospitalization in the 
past 12 months. Specifically, at the September 2006 VA 
examination, the Veteran reported that he missed about one 
day of work a month due to his low back pain and that he had 
required bed rest prescribed by a physician six different 
days in the past twelve months.  

While not confirmed in the record, accepting the Veteran's 
number of prescribed bedrest, his incapacitating episodes 
lasted six days, which is less than the total duration 
greater than two weeks required for a higher rating.  Thus a 
disability rating in excess of 10 percent is not warranted 
for intervertebral disc syndrome with incapacitating episodes 
for the period prior to October 2009.

With respect to the claim for the period since October 2009, 
the Veteran's low back disability is rated at 20 percent 
disabling. In order to warrant a higher rating, the evidence 
must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  
or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (all at 40 
percent).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating since October 2009.   Indeed, an October 2009 
VA examination revealed forward flexion to 60 degrees.  There 
was no other objective evidence of pain on motion, spasm, or 
tenderness, and no additional limitation of motion after 
three repetitions.  Because flexion is not shown at 30 
degrees or less, the findings above do not support a 40 
percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  While range of motion is limited, the present level 
of range of motion does not indicate a fixation of the spine.  
Moreover, the examiner commented that there was no ankylosis.  
Therefore, a higher rating based on ankylosis is not 
warranted.

While the Veteran has reported on-going back pain, the 
evidence does not show that he has been ordered bedrest by a 
physician.  Even accepting his report at the October 2009 VA 
examination of one episode of prescribed bed rest within the 
past year lasting five days, his incapacitating episodes did 
not last a total duration of at least 4 weeks.  Thus a 
disability rating in excess of 20 percent is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome for 
the period since October 2009.  

The Board has also considered whether a separate rating for a 
neurological abnormality is warranted.  While the Board has 
determined that an increased rating is not warranted for the 
Veteran's lumbar spine disability is not warranted for any 
period on appeal, the Board notes that both VA treatment 
notes and VA examination reports contain complaints by the 
Veteran of pain radiating from his low back into his left 
lower extremity.  

Specifically, VA treatment records show that from May 2006 
through December 2006, the Veteran sought treatment for 
complaints of worsening low back pain.  In October 2006, he 
described low back pain that radiated down the left lower 
extremity with numbness and tingling.  In November 2006, he 
reported pain radiating to both lower extremities, right 
greater than left.  Then in October 2008, he complained that 
his low back pain had increased after picking up mail at 
work.  

While he has occasionally reported pain in both lower 
extremities, he has not been consistent in reporting pain and 
numbness in the right lower extremity.  The September 2006 VA 
examination as well as VA treatment notes contain a diagnosis 
of radiculopathy.  

Neurological conditions, such as neuralgia, neuritis, and 
paralysis of the peripheral nerves are rated under 38 C.F.R. 
§ 4.124a.  The sciatic nerve is rated pursuant to 38 C.F.R. § 
4.124a, DC 8520.  Under DC 8520, a 10 percent rating is for 
application for incomplete paralysis of any extremity when 
"mild."  "Moderate" incomplete paralysis of the sciatic 
nerve warrants a 20 percent rating; "moderately severe" 
incomplete paralysis warrants a 40 percent rating; and, 
"severe, with marked muscular atrophy" incomplete paralysis 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis," with these and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.

The Board finds that the evidence supports a rating of 10 
percent for mild incomplete paralysis of the sciatic nerve 
due to the Veteran's radiculopathy of the left lower 
extremity.  This rating is based on his complaints of 
radiating pain to the left lower extremity extending to his 
foot, and the medical diagnosis of radiculopathy that is of 
record.  As the evidence is conflicting as to whether or not 
the right lower extremity is affected, a separate rating is 
only warranted for the left lower extremity.  

The Board has determined that a 10 percent disability rating 
is warranted for the Veteran's symptomatology, as the 
Veteran's symptoms are wholly sensory with out any evidence 
of diminished sensation, muscle atrophy, or impaired motor 
skills.  Such findings are best characterized as mild sensory 
loss.  See 38 C.F.R. § 4.124a, DC 8520.  

With respect to the claims for pes planus and the low back, 
the Board acknowledges the Veteran's statements indicating 
that his disabilities are so severe as to merit increased 
ratings.  In this regard, he asserts that his disabilities 
cause him a significant amount of pain and prevents him from 
standing or walking for prolonged periods of time.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of  testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the pertinent evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, to be more probative 
than the Veteran's assessment of the severity of his 
disabilities.  

The Board has also considered whether the Veteran's 
disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance.

The Board is not, however, precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
The Veteran's reported difficulties are not so exceptional or 
unusual a disability picture as to render impractical 
application of regular schedular standards.  Specifically, 
the evidence does not show the need for frequent 
hospitalization.  It appears that his treatment has been on 
an outpatient basis.  

Further, while the Veteran has reported missing days of work 
because of his disabilities, particularly incapacitating 
episodes, the rating criteria specifically address this 
component.  Therefore, referral for extraschedular 
consideration is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in August 2006, prior to the initial RO 
decision.  This letter informed him of what evidence was 
required to substantiate his claim and of VA and his 
respective duties for obtaining evidence.  He was also 
informed of how VA assigns disability ratings and effective 
dates.  Therefore, he has been provided with notice of what 
is required to substantiate a claim for an increased rating.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting a veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the service treatment records, as well as VA and 
private treatment records.  The Veteran was also afforded 
three VA examinations of both his pes planus and lumbar spine 
disabilities.  

	Except for the October 2007 VA examination discussed above, 
the Board finds that the other two examinations were adequate 
for rating purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for pes planus prior to October 2009 is 
denied.  

A rating of 10 percent, but no more, for pes planus since 
October 2009 is granted.  

A rating in excess of 10 percent for lumbar strain with 
degenerative changes prior to October 2009 is denied.  

A rating in excess of 20 percent for lumbar strain with 
degenerative changes since October 2009 is denied.  

A separate compensable rating for radiculopathy of the left 
lower extremity is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


